Title: From George Washington to Robert Howe, 30 October 1782
From: Washington, George
To: Howe, Robert


                  
                     Sir
                     Head Quarters 30th October 1782
                  
                  I find myself under the disagreeable necessity of furnishing you with the Copy of Genl Heaths report of 28th Inst. Report made to me yesterday by Major General Heath—In consequence of this I am obliged to call upon you for your Reasons of absenting yourself from your Division on the march from Verplanks Point to this Ground.  I am Sir Yr most obt & hbl. servt.
                  
               